 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDGlobalMarine Development of California,Inc. andDistrict 1, Pacific Coast District,MEBA, AFL-CIO. Case 31-CA-4019October 22, 1974DECISION AND ORDERBy CHAIRMAN MILLER ANDMEMBERSFANNINGAND PENELLOOn June13,1974,AdministrativeLaw JudgeJames S. Jenson issued the attached Decision in thisproceeding.Thereafter,Respondent filed exceptionsand a supporting brief,and General Counsel andChargingPartyfiledbriefsinoppositiontoRespondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tional Labor Relations Board has delegated its au-thorityin this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of theAdministrativeLaw Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Global Marine Devel-opment of California, Inc., Los Angeles, California,its officers, agents, successors, and assigns, shall takethe action set forth in the said recommended Order.'The Respondent has alleged that the Administrative Law Judge demon-strated a bias against Respondent and its position in the instant case. Wehave carefully considered the record and the attached Decision and find nobasis for these charges of bias alleged by Respondent.2The Respondent's request for oral argument is hereby denied as therecord and exceptions in our view adequately present the issues and posi-tions of the parties.DECISIONSTATEMENT OF THE CASEJAMES S. JENSON, Administrative Law Judge: This casewas heard before me in Los Angeles, California, on Janu-ary 14, 15, 16, and February 19, 1974. The complaint,which issued on November 29, 1973, was amended on De-cember 10, 1973, and at the trial and was based on a chargeand first amended charge filed on October 9 and Novem-ber 28, 1973, respectively. The complaint alleges violationsof Section 8(a)(1) and (3) and seeks a remedy requiringRespondent to recognize and bargain with the Union. Spe-cifically, the complaint as amended alleges that a unit com-prised of first, second, and third assistant marine engineersand oilers employed on Respondent's vessel, the HughesGlomar Explorer, is appropriate; that since August 10,1973, the MEBA has represented a majority of the employ-ees insaid unit; that on various dates from early August toSeptember 25, 1973, Respondent engaged in various actsand conduct in violation of Section 8(a)(I); and on Sep-tember 25 and October I, 1973, terminated 10 first, second,and third assistant marine engineers because of their mem-bership in the MEBA in order to undermine and destroythe Union's majority status and in order to evade any obli-gation to bargain with the MEBA, all in violation of Sec-tion 8(a)(3) of the Act.By its answer and amended answer, Respondent admit-ted the procedural and jurisdictional allegations of thecomplaint but denied the remaining substantive allega-tions,pleading affirmatively that the alleged discriminateeswere at all times supervisors within the meaning of the Act.In an amended answer filed at the trial, Respondent deniedthe appropriateness of the unit on the ground it includedlicensed engineering officers who are supervisory person-nel,with oilers who are nonsupervisory personnel; thatthere is no community of interest between the licensed en-gineering officers and oilers; and that the licensed engi-neering officers, in addition to being supervisors, are tech-nical and/or professional employees and the oilers are not.All parties were given full opportunity to appear, to in-troduce evidence, to examine and cross-examine witnesses,to argue orally, and to file briefs. Briefs were filed by theRespondent, the Charging Party, and the General Coun-sel.'Upon the entire record in the case,2 and from my obser-vation of the witnesses and their demeanor, I make thefollowing:FINDINGS OF FACT1.JURISDICTIONRespondent, a California corporation, is engaged in theoperation of the deep sea mining and exploration vessel,Hughes Glomar Explorer. In the course and conduct of itsdeep sea mining and exploration business operations, Re-spondent annually purchases and receives goods and serv-ices valued in excess of $50,000 directly from outside theState of California. Respondentis anemployer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.1After the time for filing briefs expired, Respondent submitted a lettersupplementing its brief by calling attention to a circuit court decision, acopy of which was attached thereto. In the absence of objection by eithertheGeneral Counsel or Charging Party, I have considered the case citedtherein,which, in any event, does not affect my findings and conclusionsreached hereinafter.2 In view of my findings and conclusions hereafter, Respondent's motionto dismiss the complaint is denied.214 NLRB No. 40 GLOBAL MARINE DEVELOPMENT OF CALIF., INC. .193II.THE LABORORGANIZATION INVOLVEDDistrict I, Pacific Coast District, MEBA, AFL-CIO, is alabor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundDuring the early part of 1973,3 the Hughes Glomar Ex-plorer was under construction at the Sun Shipyard in Ches-ter, Pennsylvania. In late July, the ship left on the first oftwo legs of a shakedown cruise, the first leg ending in Ber-muda on or about August 9, and the second leg ending inLong Beach, California, on October I. It appears from thetestimony that the Hughes Glomar Explorer is a uniquetype vessel in that it was designed to mine or remove man-ganese nodules from the ocean floor, and carries a crewsomewhat larger than the ordinary merchant vessel. A gen-eral superintendent appears to be in overall charge of theship which is divided into the following departments: min-ing, deck, engine, and stewards. The mining department iscomprised of approximately 40 employees. Its supervisoryhierarchy consists of the superintendent of operations, anassistant superintendent of operations, and an undisclosednumber of foremen. The steward's department has approx-imately nine employees and is directly supervised by thechief steward. The deck department has approximately 20employees and is under the supervision of the captain andchief mate. The employer also classifies and considers thebos'n and the second and third mates as supervisors. Eachcrew in the engine department is comprised of approxi-mately 10 individuals, consisting of a chief engineer, andfirst, second, and third assistant engineer and oiler catego-ries."The General Counsel and the MEBA contend thefirst,second, and third assistant marine engineers whoserved on both legs of the vessel during its shakedowncruise, all of whom signed authorization cards, are employ-ees,while the Respondent contends they are supervisors.The General Counsel further contends that a unit includ-ing the first, second, and third assistant marine engineersand oilers is appropriate. The MEBA, while requesting rec-ognition in a unit of first, second, and third assistant ma-rine engineers, contends both a unit limited to those indi-viduals, and a unit which also includes the oilers is appro-priate.As noted above, Respondent contends that thethree categories of assistant marine engineers are supervi-sors and that those individuals and the oilers lack a com-munity of interest. Respondent further contends the au-thorization cards are invalid because of supervisory solici-tation and instigation. Thus, the issues are:(1)Whether the 10 assistant marine engineers employedon the Hughes Glomar Explorer are supervisors within themeaning of the Act;All dates are in 1973 unless otherwise stated.The parties stipulated that the general superintendent, superintendent ofoperations, assistant superintendent of operations, foremen, chief steward,captain, chief mate, and chief engineer are supervisors within the meaningof the Act. The numbers of individuals in each of the departments is basedon the unrefuted and credited testimony of First Assistant Engineer JohnSmith.(2)Whether the authorization cards signed by the assis-tant engineers are void because of alleged supervisory so-licitation and instigation; and(3)Whether a unit limited to the assistant engineers orone also including the oilers is appropriate.Insofar as the engine department is concerned, Respon-dent employed two crews which were designated as A andB crews. The A crew was on the ship from at least the timeit left the Sun Shipyard until it reached Bermuda on Au-gust 9, at which time it was replaced by the B crew whichbrought the vessel around South America, arriving in LongBeach on October 1. It was contemplated that the twocrews would alternate thereafter, i.e., while the A crew wasat sea, the B crew would be at home, and vice versa.In addition to Chief Engineer Anthony, the A crew con-sisted of First Assistant Engineer McDonald, Second As-sistantEngineer Kell, Third Assistant Engineers Aikens,Frederickson, and Ahbel, and oilers Ouellette, Kaun, andMcKiney. The B crew was composed of Chief EngineerStackhouse, First Assistant Engineer Smith, Second Assis-tant Engineer Brookshire, Third Assistant Engineers Ah-bel,Welty, Adamis, and Peel, and oilers Pope, Madden,and Richards.'B. DisputedSupervisory StatusWith the exception of the chief engineers,6 the enginedepartment personnel-first, second, and thirdassistantengineers and oilers-were assigned to four overlappingshifts,each man working a continuous 12-hour tour ofduty which was divided into a 6-hour watch shift and a6-hour maintenance shift. Two licensed assistant engineerswere on watch at all times, the watch engineer being locat-ed in the control room in accordance with Coast Guardregulations, and the maintenance engineer who ordinarilyworked in the engineroom doing maintenance and associ-ated work. Each engineer stood successive control roomand maintenance watches. The engineer standing watch inthe control room was designated the "watch" engineer, andthe one on maintenance duty, the "maintenance" engineer.An oiler was also assigned to each of the watches so thattwo oilers were on duty at all times.?The composite testimony of the assistant engineers, all5The following terms were used interchangeably throughoutthe trial:first, second, and third engineers: first, second, and third marineengineers;and first, second, and third assistant engineers. The dates of hire for theassistant engineerson duty on the Hughes Glomar Explorer were:A crew-Frederickson-December 4, 1972; Kell-November 7, 1972: McDonald-June 18;Aikens-July 17: Ahbel-July 28. B crew-Welty-March I;Smith-April 9; Brookshire-May 22; Ahbel (served on both A and Bcrews, see above): Peel-August 9; Adamis-August 10. With the exceptionof Ahbel who served on both crews,all assistant engineerson the A crewwere terminated on September 25, and those on theB crew wereterminatedon October I. "A crew" Chief Engineer Anthony wasterminated on Sep-tember 25 and "B crew" Chief Engineer Stackhousewas terminated onOctober I.6 The parties stipulated that Chief Engineers Anthony andStackhousewere supervisors within the meaning of the Act.7As there were only three oilers on both the A and B crews,third assis-tant engineersperformed the duties of the fourth oiler on both crews, Ahbel(and for a short time Aikens) on the A crew, and Adamisand Peel on the Bcrew. These fourthird assistant engineersgraduated from the CaliforniaContinued 194DECISIONS OF NATIONAL LABOR RELATIONS BOARD10 of whom testified, establishes that all of the work per-formed by the "watch" engineer and the oiler on the corre-sponding watch is routine. The watch engineer stands his 6hours of watch in the control booth in accordance withCoast Guard requirements, where, according to First As-sistant Engineer Smith, he monitored the "different alarmswhich show any change of condition in the machinery.Regulating voltages and kilowatt loads on the generators.We-also had a diesel engine exhaust temperature indicatorwhich we monitored from that point, and checked the tem-peratures and pressures that the oiler brought up on theoiler's log sheets and made certain entries into the engine-room official log book, concerning certain temperatures.. . and the pressures . . . we also entered certain electri-cal readings in the log book." The oiler on the correspond-ing watch makes hourly rounds of all machinery in theengineering spaces, taking readings every second hourwhich he records in the oiler log sheets, some of which arerecorded by the watch engineer in the engine room logbook.While he has no duties to perform there, the oilerspends from I to 2 hours of his shift passing time in thecontrol room talking to the watch engineer. The watch en-gineer also relays specific instructions from the chief engi-neer to the maintenance engineer regarding what is to bedone on the maintenance watch." 8Each of the watch engineers was assigned an area ofresponsibility by the chief engineer, the first assistant engi-neers on each crew, McDonald and Smith, being responsi-ble,along with Third Assistant Engineers Fredericksonand Welty on the A and B crews respectively, for the mainengines and associated equipment. Second Engineers Kellon the A crew and Brookshire on the B crew were responsi-ble for the fuel oil, bilge, and ballast systems and associat-ed machinery. Third Assistant Engineer Ahbel on the Acrew, and presumably Aikens on the B crew, had primeresponsibility for the evaporators and high-pressure aircompressors. The maintenance work with respect to thoseareas of responsibility was performed by those individualson their maintenance shifts, the maintenance shift in eachindividual's case following immediately his shift as watchengineer. The oiler on the maintenance shift, or the thirdassistant engineer doing oiler work, worked along with themaintenance engineer. In addition to doing routine main-tenance work in their specific areas of responsibility, themaintenance engineers and oilers performed the unfinishednecessary maintenance work of the previous maintenanceshift, and other manual routine work such as fixing leaks,scraping and painting deck plates, painting handrails, trac-Maritime Academy in July, having received Bachelor of Science degrees inmarine engineering after a 3-year course of study.8Upon instructions from Chief Engineer Anthony, First Assistant Engi-neer McDonald made up a list of jobs that needed to be done in theengine-room by the crew. Any assistant engineer or oiler could add to the list,which Anthony reviewed on a daily basis, adding to or deleting jobs, andassigning priorities to jobs. On the B leg of the trip, Chief Engineer Stack-house met with First Assistant Engineer Smith every morning and told himwhat items he wanted done that day. Smith recorded the jobs ina "littleworkbook:" As Smith was relievedon the maintenancewatch by Ahbel. "he(Smith) would outline a rough program of things to do during my 6 hours."Every evening Stackhouse went to the engineroom and told Second Assis-tant EngineerBrookshire what jobs he wanted done, and on numerousoccasions told the oiler directly what he should do.ing and color-coding valves, sweeping and keeping the en-gine and control rooms clean, changing oil in the compres-sors, cleaning up oil spills, pumping bilges, andcleaningpurifiers.One of the oilers on the A crew, Ouellette, wasalso awelder.He spent all of his time on welding jobswhich were assigned to him directly by the chief engineer.Upon his own request, he was sometimes assisted by one ofthe assistant engineers. One of the third assistant engineers,Aikens, took over Ouellette's oiler duties.Each of the 10 assistant engineers testified that he hadnever exercised, nor had he been advised that he had theauthority to recommend or exercise, any of the followingauthorities: to reprimand, discipline, discharge, grant timeoff,grant shore leave, prepare evaluations, attend staffmeetings, hire, interview for employment, grant pay raises,or authorize overtime.9Respondent contends, however, that the assistant engi-neersnot only possessed supervisory powers, but exercisedthem on a day-to-day basis. As indicative, Respondentcontends that when First Assistant Engineer Smith was-onmaintenancewatch, the oilers reported to him for their as-signment. It is clear, however, that when Smith was onmaintenance watch, he and an oiler worked together, andthat Smith was told what work was to be done by the chiefengineer. In fact, the record is void of evidence demonstra-tingthe authority;on the part of the assistantengineers tomake independent assignments. Nonroutine.work resultedwhen there was a failure of some piece of equipment whichrequired that corrective action be taken. While it was with-in the aura of the watch engineer's responsibility to see thatcorrective action was taken, the work routinely fell on themaintenance engineer,and oiler. Even in emergency situa-tions it appearsitwasthe responsibility of the maintenanceengineerand oiler to effect repairs,'and if the emergencywas such that it required a change in the speed of the ves-sel, the watchengineerimmediately notified the bridge andthe chiefengineercame to the engineroom spaces and de-termined the repairs required. Further, Smith testified thatthewatch engineer lacked authority to pull the mainte-,nance engineerand oiler off a joband assignthem to an-other job.Respondent contends Smith exercised supervisory au-thority during the training period of Adamis and Peel byassigningthem watch-standing duties. The evidence showsthat Third Assistant Engineers Adamis and Peel boardedthe ship in Bermuda and, after a brief period of standingwatch withan oiler inorder to become familiar with thevessel,were assigned to stand watchesas oilerswith ThirdAssistant Engineer Ahbel who stood both the watch engi-neer and maintenance watches. Friction arose among thethree due to the fact they were about the same age and hadall graduated in the same class at the California MaritimeAcademy. When Peel complained to Smith about the situa-tion, Smith stated there was nothing he could do. Approxi-mately a week later Peel again complained and Smithagain told him there was nothing he could do. WhewPeelthen advised Smith that the situation was intolerable and"I am just not going to make it down to the watch any-9Respondent called no witnesses to rebut the testimony of the GeneralCounsel's witnesses. GLOBAL MARINE DEVELOPMENT OF CALIF., INC.195more," Smith stated he would see what he could do aboutitand contacted Chief Engineer Stackhouse with the rec-ommendation that Adamis and Peel be switched fromAhbel's watch to Smith's watch, and that Pope serve asoiler with Ahbel. Chief Engineer Stackhouse approved theswitch and thereafter Adamis and Peel were on watch dutywith Smith who had them alternate between the controlroom and oiler's watches. When Smith felt that the twowere qualified to stand the control room watch alone,Smith went into the engineroom and helped out the engi-neer and the oiler on maintenance watch. Moreover, thechief engineer had instructed Smith to come to him for anychanges in personnel or machinery.Respondent also alleges Smith assigned the oilers totheir various watches. Smith testified as follows:Well, like I say, Mr. Brookshire selected Madden ashis oiler and Bob Ahbel, Adamis and Peel they moreor less selected each other. I believe that Tim Welty,he had worked with Don Richard before and so theymore or less selected each other and I wrote all this upin this order. That left Herb Pope and I asked him ifhe would like to stand watch with me, and he saidsure, I will stand watch any time, any place-that typeof thing-very willing. So I wrote it up in that manner.Itook it to the chief engineer who I located in theengineroom at that time. He rejected it and changedit-had me change it-and I submitted it to him onceagain the way he wanted it and he approved it and Iposted it in the engineroom.Respondent contends "Smith personally and effectivelyrecommended the discharge of an engineer named Secon-dine." Smith testified that before the vessel left the ship-yard, he recommended to Chief Engineer Anthony thatSecondine be terminated because of his absences and that"the chief engineer-Mr. Anthony-he threw up his handsin the air and said I can't hire or fire anybody." While itappears Secondine was in fact terminated approximately aweek later, the reason for the termination was not shown,nor that Smith's recommendation had anything to do withRespondent's contentions regarding the alleged supervi-it.sory authority of First Assistant Engineer McDonald aresimilar to those it raised with respect to First AssistantEngineer Smith and are equally without merit.With respect to Respondent's contention that the assis-tant engineers had the power to effectively recommend dis-ciplinary action against oilers or other subordinates, theundisputed evidence shows that if a Coast Guard regula-tion was violated, the most an assistant engineer could dowas to either report the infraction to the chief engineer,who in turn would report it to the ship's master, or "log"the incident in the engineroom log. While it was not shownthat this had ever happened on the Hughes Glomar Ex-plorer, in any event it does not appear the assistant engi-neer would make any recommendation with respect to anydisciplinary action to be taken: Disciplinary action, if any,would be determined by the Coast Guard.With respect to the authority of the watch engineer overother personnel working in the engineroom, Second Assistant Engineer Kell testified, without contradiction, that hewas informed by either Mining Superintendent Blurton orRogers that he had no authority over a shipboard electri-cian named Snyder. He further testified that while thewatch engineers should be in control in case a controversyarose between an electrician and a watch engineer, suchwas not the case on the Hughes Glomar Explorer. Theevidence further revealed that while members of the min-ing crew occasionally performed duties in the engineroom,they neither reported to, nor received any direction from,the watch engineer. Moreover, as noted above, the watchengineer was without authority to pull the maintenance en-gineer and oiler off one job and assign them to another.A further incident showing the lack of authority restingin the assistant engineers on the vessel involved SecondAssistant Engineer Kell. One day while making rounds, hediscovered mining department personnel pumping oil overthe side of the vessel, an offense which could have resultedin substantial fines and license suspensions for him and thechief engineer. He testified, "Well, I tried to make themstop; tried to get them to stop. and they told me, well, inkind of crude language, to get away from there, get out ofthere .. .." The mining department personnel continuedpumping oil over the side. On another occasion, Third As-sistant Engineer Frederickson asked one of the electriciansto take a reading on a certain circuit. The electrician re-fused on the ground he worked for the chief engineer.Frederickson reported the incident to the chief engineerwho confirmed the fact the electrician worked under him.Further evidence showing the lack of authority on the partof the assistant engineers involved Third Assistant Engi-neer Ahbel and oiler Pope. Ahbel asked Pope to do somewelding, to which Pope replied, "They ain't paying me tobe a welder." Ahbel did the welding himself and Pope"stood around just as a fire watch."yAsked whether hecould have disciplined Pope, Ahbel replied, "No. There isnothing I could have done." The issue of working overtimearose on one occasion. Following, is First Assistant Engi-neer Smith's testimony on the subject:A. Early in the voyage there was a lot of work justgetting organized in the ship and we needed somemanhours to get some of these items done and Ichecked with the chief engineer to see what the proce-dure was for having people work over their, 12 hourday.He wasn't entirely sure about the procedure but hefelt that there would be overtime and he would checkand find out, but in the meantime I was to go aheadand get the work done and get these jobs. completed ifpossible-and he would continue checking and he in-structed me to ask these people to inform them that hewasn't sure, they would get this overtime or collect itbut we would make an entry in the log book._ ,He had some form that he thought the companyhad that he would fill out and would indicate hoursthat people worked.That is the basis upon which we proceeded. Thesepeople actually volunteered and turned to when Iasked them.Q.When you asked them did any of them turn you 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDdown and say no, I am not going to work overtime?A. No.Q. If they would have did you have the authority toforce them to work overtime?A. No.Q. Did you ever get overtime pay?A. No.Q. Did they ever get overtime pay?A. To the best of my knowledge they did not.While assistant marine engineers may be endowed withconsiderable responsibility in the operation of some ves-sels,which of necessity is accompanied by authority overunlicensed personnel which would render them supervi-sors, that situation does not appear to be the case on theHughes Glomar Explorer. First Assistant Engineer Mc-Donald explained the differences in the duties of the firstassistant engineer as follows: "Well, the first assistant onnormal merchant ships . . . he generally takes care of allrepair work. He never stands a watch and he is on call 24hours a day more or less like the chief. In emergency, he isright there at all times. On this vessel, I was never calledout anytime off watch. I had no telephone in my room sothey could call me. Now on other ships they generally havea telephone for the first assistant." 10 Third Assistant Engi-neer Adamis testified that it was his understanding upongraduating from the California Maritime Academy, thatthe first assistant engineer worked a 40-hour, 5-day week,was in charge of the main engineroom, overtime, the wip-ers, and did not stand a watch. Adamis served aboard thevessel SS Kopaauntil a few days before the opening of thehearing. He testified while the first assistant engineer onthat vessel "was a day worker," he was on 24-hour call, didnot stand a watch, was in charge of the engineroom andthe wipers and handled overtime for all engine departmentemployees. There were no wipers employed on the HughesGlomar Explorer. Adamis testified that wiper's work,which "consists of scraping, painting, cleaning the engine-room, cleaning up oil, sweeping, emptying the garbagecans, cleaning bilges-whatever the first assistant told youto do. It was mostly the lowest class work in the engine-room-the cleanup work" was performed by, amongothers, First Assistant Engineer Smith. Contrary to the firstassistantengineeron theS S Kopaa,Smith spent from 50to 60 percent of his time doing wipers work. The duties ofthe first assistant engineer on theS S Sea Train Georgia-which Ahbel served on immediately preceding the trial ofthismatter-were the same as those testified to by Adamison the SS Kopaa.Respondent contends the powers'and authority confer-red by law on the first, second, and thirdassistant engi-neers by reason of their being licensed by the United StatesCoast Guard, is sufficient to classify them as supervisorsunder Section 2(11) of the Act. The Board, however, hastaken a contrary view. InGraham Transportation Company,124 NLRB 960 (1959), the Board stated at 962:We also find nomeritin BME's final contention10The chief engineer is the only one in the engine department on theHughes Glomar Explorer with a private room and telephone.that some of the engineers involved herein are supervi-sors because they are licensed by the United StatesCoast Guard. In determining the supervisory status ofmarine engineers, whether or not they are licensed, wehave always utilized the same tests which are applica-ble in other industries. Thus, where it has been clearlyestablished that marine engineers have the authorityexpressed in Section 2(11), we have found them to besupervisors, but where they possess no such authority,we have found them to be nonsupervisors. To be sure,the Board has customarily treated licensed marine en-gineers as supervisors, but in those cases, it was clearfrom the size of the ship and crew that there wereother engineroom personnel for the engineers to su-pervise. The fact that a marine engineer possesses aCoast Guard license does not alone support a findingof supervisory status.''With respect to Respondent's contention that the watchengineer has sole and full responsibility for the entire en-gine department, the record indeed establishes his respon-sibility for the machinery. However, "responsibility for themaintenance of physical property does not, of itself, estab-lish the existence of supervisory authority." 12 The facts setforth above disclose that such direction the watch engineergives to personnel, being the oiler on his watch and theengineer and oiler on maintenance, are clearly of a routinenature and do not require the use of independent judg-ment. The oiler on duty with the watch engineer makesroutine rounds of the engine spaces which precludes theexercise of independent judgment. The relationship of thewatch engineer to the maintenance engineer and the oiler ismuch the same. While the watch engineer is responsible forthe "operation" of the physical property, the maintenanceengineer is responsible for its "maintenance and repair."The maintenance engineer and oiler perform routine main-tenance and repairs and in emergencies, nonroutine re-pairs. Themaintenance engineer,a skilled mechanic, worksin conjunction with the maintenance oiler and no doubtdirects the oiler in the repair of the machinery. However,the relationship of the maintenance engineer to the mainte-nance oiler in regards to these functions is more akin to askilledmechanic-helper relationship than that of a supervi-sor-employee one, and does not involve responsible direc-tion.In sum, I conclude and find that the assistant engineersemployed on the Hughes Glomar Explorer lack any of theindicia of the authorities specified in Section 2(11) of theAct, and are not, therefore, supervisors within the meaningof the Act.Great Lakes Towing Company, supra; MaterialServiceDivision,General Dynamics Corp., supra; GrahamTransportation Company, supra;see alsoA.L.MechlingBarge Lines,192 NLRB 1118 (197 1).13° Accord,Great Lakes Towing Company,168 NLRB 695 (1967);MaterialServiceDivision,General Dynamics Corp.,144 NLRB 908 (1963).12Graham Transportation Company, supraat 962.13Respondent contends the facts here are remarkably similar to those inMidwest Towing Co., Inc.,151NLRB 658 (1965). While the jobs performedby the engineers and oilers in that case were indeed similar to the jobsperformed by the assistant engineers and oilers on the Hughes Glomar Ex-plorer, the authority possessed by the engineers in the two cases is in nowise similar.Contrary to the facts in the instant case,inMidwest,the engi-neers assigned the oilers nonroutine duties, responsibly directed them in the GLOBAL MARINE DEVELOPMENT OF CALIF., INC.197C. Validity of Authorization CardsHaving found that the first, second, and third assistantengineers are not supervisors within the meaning of theAct, I find no merit in Respondent's contention that theauthorization cards are invalid because of any influenceexerted by any of the first, second, or third assistant engi-neers on each other. There remains for consideration, how-ever, the issue of whether the participation of Chief Engi-neers Anthony and Stackhouse in obtaining the cards wassuch that the cards are void. The 10 alleged discriminatees,all of whom testified, comprised all of the first, second, andthird assistant engineers employed on the Hughes GlomarExplorer from August 1 to October 1. Neither Chief Engi-neerAnthony nor Chief Engineer Stackhouse testified.Each of the 10 assistant engineers signed an authorizationcard reading:Ihereby authorize The National MEBA to representme in any and all negotiations relative to collectivebargaining with my present or any future employer.This authorization shall continue in full force andeffect until I have revoked same by written revocationdelivered to the secretary-treasurer of said union.There is no evidence to indicate any of the authorizationswere revoked.It appears from the record that First Assistant EngineerSmith, a member of the MEBA for 25 years, was the mostactive individual in organizing the engine department. Hetestified to having attended three meetings about theUnion at the Brass Rail, a cocktail lounge near the Phila=delphia Airport, in the latter part of April and early May.His authorization card, along with those of Kell and Fred-erickson, is dated May 9. Welty, whose card is undated,testified that he signed his card at the same time Kell andFrederickson signed. While Smith testified that Chief Engi-neer Anthony also signed a card, attended union meetings,and helped organize "to some extent," it appears from therecord that the extent of Anthony's involvement was limit-ed to his signing a card and attendance at meetings. ChiefEngineer Stackhouse's activities appear to have been simi-larly limited. Kell testified that while Anthony attended theMay 9 Brass Rail meeting, he didn't pass out authorizationcards, nor let it be known he favored the Union; that it wasnot until a later date, after Kell had signed, that he learnedAnthony was in favor of the Union. Frederickson testifiedthat on May 9, Union Representative Kerestesy met withSmith, Kell, Welty, Frederickson, and Chief Engineers An-thony and Stackhouse at the Brass Rail, that "it was aquestion and answer period with Mr. Kerestesy" answeringquestions about the Union, that Kerestesy stated what theperformance of their duties, authorized extra payment for overtime andpenalty time, disciplined oilers for misconduct, and effectively recommend-ed action as to hire, retention, transfer, or dismissal. InGlobe SteamshipCompany, el at,85 NLRB 475 (1949), also cited by Respondent, the assis-tant engineers possessed the authority to effectively recommend the hire,discharge, disciplining, and promotion of the unlicensed engine departmentpersonnel, and the settlement of their grievances.Union had to offer; that he, Frederickson, asked Kerestesyfor an authorization card which he signed; that he thoughteveryone asked for a card, but that he didn't know whohad signed. Welty's testimony substantially parallels thatof Frederickson. He asked Kerestesy for an authorizationcard which he signed along with the five others in atten-dance; and he didn't recall Chief Engineers Anthony orStackhouse saying anything about the Union. Sometime inearly June a meeting was held in the apartment which Kelland Frederickson shared. Union Representative Kerestesy,Kell, Frederickson, Brookshire, and Chief Engineers An-thony and Stackhouse were in attendance. Brookshire testi-fied that Kerestesy "explained about the Union and theirretirement and some of the pay scales," and was asked if hewould like to sign an authorization card, which he did. Hetestified further that while Kell was the only other personthat talked to him about an authorization card prior to themeeting, he concluded that everyone at the meeting was infavor of the Union. McDonald, a member of the MEBAsince 1942, testified that he signed an authorization cardapproximately 2 weeks after he boarded the Hughes Glo-mar Explorer on June 18. Kell had asked McDonald andDavid Lucky, an assistant engineer who left the ship priorto its sailing for Bermuda, if they wanted to meet withKerestesy. Neither Anthony nor Stackhouse was presentwhen McDonald signed. Later, Anthony asked him ques-tions about the Union. McDonald also discussed the bene-fitsof the Union with other assistant engineers who hadalready signed authorization cards. Aikens, Adamis, Ah--bel, and Peel signed authorization cards on August 10. Ai-kens obtained his card from Kell and signed it in the en-gine control booth. He testified that he never attended anyunion meetings and that he never discussed the Union withthe chief engineer. Ahbel, who had discussed the Unionpreviously with both McDonald and Kell, obtained hiscard from Smith in the latter's stateroom while the vesselwas in Bermuda. Ahbel knew that the chief engineers hadalready signed cards and were in favor of the Union. Ahbelalso discussed the Union with Adamis and Peel, and toldthem if they were interested that they should contactSmith. Adamis contacted Smith in his stateroom, asked fora card, and signed it.-Peel testified that he also contactedSmith who handed him an authorization card and askedhim to read it over and whether he wanted to sign it, assur-ing him, "Well, if you don't want to, you don't have to."After first declining, Peel returned in about an hour andsigned it. Peel testified that Chief Engineer Stackhousedidn't talk to him about the Union.Although all of the assistant engineers who signed cardsappeared as witnesses and were subject to cross-examina-tion by Respondent, there is not the slightest suggestion inthe testimony of any of them that their designation of theUnion was influenced by anything Chief Engineers Antho-ny or Stackhouse said or did. The evidence most favorabletoRespondent's position is the testimony of Smith, whotestified on cross-examination that Anthony signed an au-thorization card, attended union meetings, and helped or-ganize the crew "to some extent." The record, however,does not reveal any extent of participation in organizingefforts other than signing cards and attendance at unionmeetingswhen Smith, Kell, Frederickson,Welty, and 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrookshire signed cards. The testimony of Kell, Freder-ickson,Welty, and Brookshire is completely void of anyindication of influence exerted by either of the chief engi-neers.Nor does the record show that either Anthony orStackhouse approached any employee for the purpose ofsoliciting an authorization card. Therefore, the evidenceconvinces me that Anthony and Stackhouse were "follow-ers" rather than "leaders" in the organizational campaignand that their influence on the others, if any, was minimal.Enforcing the Board's decision in 190 NLRB 174 (1971),the Fifth Circuit Court of Appeals inN.L.R.B. v.WKRG-TV, Inc.,470 F.2d 1302 (1973), stated at 1315:It is actual pressure and coercion we are seeking toavoid by our rule disallowing cards tainted by supervi-sory influence. A mechanical rule that requires a find-ing of supervisory solicitation in situations such as wehave here, where there is no hint of intimidation, is toobroad.Before the Board invalidates a card because of pro-union supervisory solicitation, there must be someshowing that the signing employee was subject to areasonable apprehension that his failure to sign couldhave adverse consequences. Certainly a direct solicita-tion by a known supervisor could give rise to the nec-essary inference of reasonable apprehension. E. g.,N.L.R.B. v. Hecks, Inc.,supra,386 F.2d at 321. Simi-larly, active campaigning for the union by the supervi-sor even without actual solicitation, could in many cir-cumstances necessitate a finding of improper solicita-tion.SeeTurner's Express, Inc. v. N.L.R.B.,supra;[fn. omitted] N.L.R.B. v. Heck's, Inc.,supra,386 F.2dat 322.sThere must be a more substantial exhibition of pres-sure than a passing remark or a statement of prounionconviction. So long as nothing in the words, deeds, oratmosphere of the alleged "solicitation" contain theseeds of potential reprisal, punishment,- or intimida-tion, the involvement of the supervisors does not riseto the levels of supervisory "solicitation" that we con-demned inAmerican Cable I, supra.Here the supervi-sors attended a few union meetings and at varioustimes made rather tame statements regarding their ap-proval of the union. There is not a sufficient showingto throw out any of the cards, and the Board was cor-rect in refusing to allow the minimal- supervisory parti-cipation in this organization drive to frustrate theunion's otherwise valid majority.On the basis of the foregoing facts and authorities, Iconclude and find that none of the authorization cards areinvalid, and that on August 10, Respondent had valid de-signations as the collective-bargaining representative of all10 assistant marine engineers.D. Appropriate UnitParagraph8 of the complaint allegesthatall firstmarineengineers, second marine engineers, third marine engi-neers, and oilers employed by the Respondent on theHughes Glomar Explorer, excluding office clerical employ-ees, professional employees, guards, and supervisors as de-fined in the Act, and further excluding all other employeesof the Respondent employed on the ship, constitute a unitappropriate for the purposes of collective bargaining with-in the meaning of Section 9(b) of the Act. Paragraph 9alleges that since on or about August 10, the Union hasbeen the majority representative of the employees in saidunit.The record shows that by letter dated June 27, counselfor the MEBA advised Respondent that it represented "thevastmajority of the marine engineers employed on yourvessel" and requested bargaining. The parties stipulatedthat on the following day the counsel for Respondent, in atelephone conversation with counsel for the MEBA, de-clined to grant recognition. On October 1, the MEBA fileda petition with the Region 31 of the Board requesting anelection in a unit limited to the marine engineers employedaboard the Hughes Glomar Explorer. The petition was notprocessed and, on October 9, the charge initiating this pro-ceeding was filed.Respondent contends it would not be proper to includethe engineers who are supervisors, with oilers, who are notsupervisors; that there is no community of interest betweenthe oilers and assistant engineers; and the assistant engi-neers, in addition to being supervisors, are technical and/or professional employees and the oilers are not: I, havepreviously found the assistant engineers are not supervi-sors. I further find that they are not professional employeesas that term is defined in Section 2(12) of the Act. It isclear from the record that the work performed by the assis-tant engineers, working either as watch engineers, mainte-nance engineers, or oilers, is not "predominantly intellectu-al and varied in character as opposed to routine mental,manual, mechanical or physical work; (ii) involving theconstant exercise of discretion and judgment in its perfor-mance; (iii) of such a character that the output producedor the result accomplished cannot be standardized in rela-tion to a given period of time; (iv) requiring knowledge ofan advanced type in a field of science or learning custom-arily acquired by a prolonged course of specialized intellec-tual instruction and study in an institution of higher learn-ing . . . as distinguished from a general academic educa-tion or from an apprenticeship or from training in theperformance of routine mental, manual, or physical pro-cesses.. .." nor was it shown that the chief engineers areprofessional persons so that working under their supervi-sion would qualify the assistant engineers to become pro-fessional employees. Moreover, the Board does not auto-matically exclude technical employees from a unit of non-technical employees. Instead, the Board looks to see ifthere is a community of interest among the groups of em-ployees, considering, among others, the following factors:"Desires of the parties, history of bargaining, similarity ofskills and job functions, common supervision, contact and/or interchange with other employees, similarity of workingconditions, type of industry, organization of plant, whetherthe technical employees work in separately situated andcontrolled areas, and whether any union seeks to represent GLOBAL MARINE DEVELOPMENT OF CALIF., INC.199technical employees separately."The Sheffield Corporation,134 NLRB 1101, 1103-1104 (1961). Thus, even if the assis-tant engineersare technical employees, which I find theyare not, the overriding consideration and unit placement isthe community of interest, or lack thereof, between theassistantengineers and the oilers. A consideration of allrelevant factors convinces me, and I find, that theassistantengineers and oilers share a community of interest andcomprise an appropriate collective-bargaining unit. The as-sistantengineers and oilers comprise all of the nonsupervi-sory employees in the engine department, they work sideby side, each assisting the other, and are subject to thesame supervision. Ahbel's initial training aboard ship, priorto assuming watchengineerstatus on the B crew, was as anoiler on the A crew. Aikens likewise performed oiler workprior to becoming a watch engineer on the A crew. Adamisand Peel alternated on oiler and watchengineerduties onthe B crew. Thus,it is seenthat the oilers and assistantengineerspossess many of the same job skills and there is aconstant interchange of job functions among some of theoilers and assistant engineers. Except for the period thewatch engineer is on duty in the control room, the workingconditions of the oilers and assistant engineers are similar,sincethey work together in the engineroom and relatedspaces. The record further establishes that all employeesshare the same dining room. While there was no showingthat the assistant engineers and oilers enjoy the same em-ployee benefits, the dissimilarity of benefits, if any, is pecu-liarly within the knowledge of Respondent who has chosennot to show them. Although the MEBA did not requestrecognition in a unit including the oilers,it iswilling torepresent them along with the assistantengineers.Further,there is no history of collective bargaining for the employ-ees on the Hughes Glomar Explorer.On the basis of the foregoing, I conclude and find thatthe assistantengineersand oilers have a community of in-terest and that together they comprise an appropriate col-lective-bargaining unit. The unit, at times material to thisproceeding, consisted of four assistantmarine engineersand three oilers on the A crew, and six assistantengineersand three oilers on the B crew, for a total of tenassistantengineers and six oilers. The MEBA, with valid authoriza-tion cards from each of the 10 assistant engineers, is andhas been since on or about August 10, the exclusive repre-sentative of all first, second, and thirdassistantmarine en-gineers andoilers asalleged in paragraphs 8 and 9 of thecomplaint.-E. Union Animus14agents Dean and Williams, promised employees improvedbenefits in the nature of pension, stock option, and dentalplans if they refrained from supporting the MEBA, andthreatened that if the assistant marine engineers supportedand selected the MEBA as their collective-bargaining rep-resentative,Respondent would not bargain collectivelywith the MEBA: 15(2)On or about August 7, Respondent, through itsagents Crooke and Evans, promised employees improvedbenefits in the nature of pension and stock option plans ifthey refrained from supporting the Union, interrogatedemployees as to their reasons for supporting the Union,and threatened that if the assistant marine engineers sup-ported and selected the MEBA as their collective-bargain-ing representative, Respondent would not bargain collec-tively with the MEBA; 6(3)On or about August 9, Respondent, through its agentWilliams, told an employee that he should not sign any-thing for the MEBA; 7(4)On or about September 25, Respondent, throughDean, promised employees improved benefits, includingpension and stock option plans if they refrained from sup-porting the MEBA, told employees they did not want em-ployees to affiliate with the MEBA, and threatened em-ployees that if they continued in Respondent's employ theymust support Respondent's antiunion policy by not joiningMEBA;1(5)On or about October 1, Respondent, through Deanand Evans, told employees they were being terminated fortheir failure to support the Respondent's antiunion poli-cy;19(6) In the first week in August, Respondent, through Ev-ans and Crooke, interrogated employees as to their reasonsfor supporting the MEBA, threatened them with dischargeif they continued to support the MEBA, and promisedthem improved benefits if they refrained from supportingtheMEBA;20(7)On or about September 25, Respondent dischargedAikens,McDonald, Kell, and Frederickson, and on orabout October 1, discharged Welty, Ahbel, Peel, Smith,Adamis, and Brookshire, because said employees joined orassistedMEBA;21By the acts and conduct set forth in subparagraphs (1)through (6) above, Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act;and by the acts and conduct set forth in subparagfaph-(7)above, Respondent discriminated against its employees inviolation of Section 8(a)(3) and (1) of the Act.It is clear, and I find, that Respondent engaged in theconduct set forth above in order to undermine and destroyWhile the Respondent's answer denied the 8(a)(1) and(3) allegations of the complaint, it offered no evidence torefute the testimony of the General Counsel's witnesses.Accordingly, I find that the preponderance of the evidenceestablishes that:(1)On or about August 6, Respondent,' through its14Respondent admits that the following individuals occupied the posi-tions set opposite their names and are supervisors and its agents: CurtisCrooke-president; John Evans-vice president of operations; JamesDean-operations manager;Tom Williams-personnel director.15Based upon the credited testimony of Smith, Brookshire, Welty. andAikens. Respondent's Attorney Smith, present throughout the hearing, didnot deny the August 6 allegations although the testimony shows that he waspresent when the threats and promises were made.16Based upon the credited testimony of McDonald, Ahbel, and Aikens.17Based upon the credited testimony or Peel.laBased upon the credited testimony of Frederickson, Aikens, and Mc-Donald.19 Based upon the credited testimony of Smith, Peel, Ahbel, Welty.Adamis, and Brookshire.20 Based upon the credited testimony of Kell and Frederickson.21Based upon the credited testimony of all 10 assistant marine engineers. 200DECISIONSOF NATIONALLABOR RELATIONS BOARDthemajority status of the MEBA in order to evade anyobligation to bargain with that labor organization.Because of the extensive and flagrant nature of theRespondent's unfair labor practices as found above,whereby it dissipated the MEBA's majority and removedany hope of a fair election pursuant to the MEBA's peti-tion, I find it unnecessary to rule on whether or not therewas a technical 8(a)(5) violation as the MEBA contendssince, in either event, a bargaining order is appropriate.The Supreme Court has approved the issuance of a bar-gaining order even in the absence of an 8(a)(5) violation,where, as here, the unfair labor practices are "outrageous"and "pervasive" and of "such a nature that their coerciveeffects cannot be eliminated by the application of tradi-tional remedies, with the result that a fair and reliable elec-tion cannot be had."N.L.R.B. v. Gissel Packing Co., Inc.,395 U.S. 575, 613-614 (1968);Lincoln Supply Co., Inc.,198NLRB 932 (1972). But for its unlawful conduct, the Re-spondent would have been obliged to recognize and bar-gainwith the MEBA. I find, therefore, that, even in theabsence of an 8(a)(5) violation, a bargaining order is re-quired to fully restore thestatus quo anteand to remedy the8(a)(l) violations committed by the Respondent.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent as set forth in section 111,above, occurring in connection with the operations of Re-spondent described in section 1, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYIt having been found that Respondent discriminatorilydischarged Leonard Aikens, Robert McDonald, HenryFrederickson, and Gary Kell on September 25, and TimWelty,Robert Ahbel, Kirk Peel, JohnSmith,DanielAdamis, and Archie Brookshire on October 1, I shall rec-ommend that Respondent offer them immediate and fullreinstatement to their former or substantially equivalentpositions, without prejudice to seniority or any other rightsor privileges previously enjoyed by each, dismissing, if nec-essary, any employee hired since the date of termination ofeach, having less seniority. It is further recommended thatRespondent make the above discriminatees whole for anyloss of pay each may have suffered by reason of the dis-crimination against them. Said loss of pay shall be basedon the earnings.each would normally have earned from thedate of discharge until he is offered reinstatement less thenet earnings of each during such period. Said backpay shallbe computed on a quarterly basis in the manner estab-lished by the Board in F. W.Woolworth Company, 90NLRB 289 (1962). The interest on backpay shall be com-puted in the manner set forth inIsisPlumbing & HeatingCo., 138 NLRB 716 (1962).Having found that Respondent's extensive and flagrantunfair labor practices have dissipated the MEBA's majori-ty and removed any hope of a fair election pursuant to theMEBA's petition, I shall recommend that it be ordered tocease and desist therefrom, and bargain collectively withtheMEBA as the exclusive representative of all employeesin the unit set forth above, and, if an agreement is reached,embody such understanding in a signed agreement.It is also recommended that Respondent be ordered tomake available to the Board, upon request, all payroll andother records to facilitate checking the amount of earningsdue.In view of the nature and extent of the unfair labor prac-tices found to have been engaged in by the Respondent,which indicate its determination to interfere aggressivelywith its employees' rights of self-organization and its inter-ference with the principle of collective bargaining, I shallrecommend a broad cease-and-desist order herein.Upon the basis of the above findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent, Global Marine Development ofCalifornia, Inc., is an employer engaged in commerce with-in the meaning of Section 2(6) and (7) of the Act.2.District 1, Pacific Coast District, MEBA, AFL-CIO,is a labor organization within the meaning of Section 2(5)of the Act.3.By discriminatorily discharging LeonardAikens,Robert McDonald, Henry Frederickson, and Gary Kell onSeptember 25, and Tim Welty, Robert Ahbel, Kirk Peel,John Smith, Daniel Adamis, and Archie Brookshire on Oc-tober 1, Respondent engaged in unfair labor practices af-fecting commerce within the meaning of Section 8(a)(3)and (1) of the Act.-4.By promising employees improved benefits if theyabandoned or refrained from supporting the MEBA, Re-spondent violated Section 8(a)(l) of the Act.5.By interrogating employees regarding their reasonsfor supporting the MEBA, by threatening employees withdischarge if they continued to support the MEBA, and bythreatening that it would not bargain collectively with theMEBA if the employees selected the MEBA as the collec-tive-bargaining representative,Respondent violated Sec-tion 8(a)(I) of the Act.6.By telling employees they should not affiliate with orsign anything for the MEBA, and that they must supportRespondent's antiunion policy by not joining the MEBA,Respondent violated Section 8(a)(1) of the Act.7.By telling employees that they were being terminatedfor their failure to support Respondent's antiunion policy,Respondent violated Section 8(a)(I) of the Act.8.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.9.On August 10, 1973, the MEBA was the exclusiverepresentativeforcollective-bargainingpurposesofRespondent's employees in the unit described as follows:All first marine engineers, second marine engineers,thirdmarine engineers, and oilers employed by theRespondent on the Hughes Glomar Explorer, exclud- GLOBAL MARINE DEVELOPMENT OF CALIF., INC.201ing office clerical employees, professional employees,guards, and supervisors as defined by the Act, andfurther excluding all other employees of the Respon-dent employed on the ship.The aforesaid unit was, and is, a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act; and any subsequent loss of suchstatus is the result of the Respondent's unfair labor practic-es heretofore found above.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissuethe following recommended:ORDER 12Respondent,Global Marine Development of California,Inc., its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyemployee for supporting District 1, Pacific Coast District,MEBA,AFL-CIO,or any other union.(b) Promising employees improved benefits if theyabandoned or refrained from supporting the Union.(c) Interrogating employees regarding their reasons forsupporting the Union,threatening employees with dis-charge if they continued to support the Union,and threat-ening that it would not bargain collectively with the Unionif the employees selectedthe Unionas their collective-bar-gaining representative.(d)Telling employeesthey shouldnot affiliate with orsign anything for the Union, and thattheymust supporttheRespondent'santiunionpolicy by notjoining theUnion.(e)Telling employeesthat theywere being terminatedfor their failure to support Respondent's antiunionpolicy.(f) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section7 of the Act.2.Take thefollowing affirmative action necessary to ef-fectuate the policiesof the Act:(a)Uponrequest,bargain in good faith with District 1,Pacific Coast District,MEBA, AFL-CIO,as the exclusiverepresentative of the employees in the following appropri-ate unit and embody in a signed agreement any under-standing reached:All firstmarine engineers,second marine engineers,thirdmarine engineers, and oilers employed by theemployer on the Hughes Glomar Explorer,excludingofficeclericalemployees,professionalemployees,guards, and supervisors as definedby theAct, andfurther excluding all other employees of the Respon-dent employed on said ship;(b)Offer Leonard Aikens, Robert McDonald, HenryFrederickson,Gary Kell, Tim Welty,Robert Ahbel, KirkPeel, John Smith,Daniel Adamis,and Archie Brookshireimmediate and full reinstatement to their former jobs or, iftheir jobs no longer exist,to substantially equivalent posi-tions,without prejudice to their seniority or other rightsand privileges, and make said employees whole as set forthin the remedy section herein, for any loss of earnings suf-fered as a result of the discrimination against them.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records, and other reports, and all other recordsnecessary to analyze and determine the amounts of back-pay due these employees under the terms of this recom-mended order.(d)Post at its offices in Los Angeles, California, andaboard the Hughes Glomar Explorer, and all other placeswhere notices to marine engineers are customarily posted,copies of the attached notice marked "Appendix."2JCop-iesof said notice, on forms provided by the RegionalDirector for Region 31, after being duly signed byRespondent's representatives, shall be posted by Respon-dent immediately upon receipt thereof and maintained byit for 60 consecutive days thereafter, in conspicuous places,where notices to marine engineersare customarily posted.Reasonable steps shall be taken to insure that said noticesare not altered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 31, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.22 In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Section102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.23 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernment"The hearing held in Los Angeles, California, on January14, 15, 16, and February 19, 1974, in which we participatedand had a chance to give evidence, resulted in a decisionthatwe had committed certain unfair labor practices inviolation of Section 8(a)(l) and (3) of the National LaborRelations Act, as amended, and this notice is posted pur-suant to that decision.The National Labor Relations Act, as amended, givesall employees the following rights:To organizethemselvesTo form, join, or support unionsTo bargain as a group through a representativethey chooseTo act together for collective bargaining or othermutual aid or protectionTo refrain from any or all such activities. 202DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILLbargain upon request with District 1, Pacif-icCoast District,MEBA, AFL-CIO,as the exclusiverepresentative of all first marine engineers,second ma-rine engineers,third marine engineers,and oilers em-ployedon the Hughes Glomar Explorer,and put inwriting and sign any bargaining agreement reached.WE WILL offer immediate and full reinstatement toLeonard Aikens,Robert McDonald,HenryFreder-ickson,Gary Kell, Tim Welty,Robert Ahbel, KirkPeel, John Smith,Daniel Adamis,and Archie Brook-shire and make them wholefor anyloss of earnings orother benefits suffered because of the discriminationagainst them.WE WILL NOTdischarge or otherwise discriminateagainst our employees for supporting District 1, Pacif-icCoast District,MEBA,AFL-CIO,or any otherunion.WE WILL NOTpromise our employees improved bene-fits if they abandon or refrain from supporting theUnion.WE WILL NOT interrogate our employees regardingtheir reasons for supporting the Union, threaten ouremployees with discharge if they continue to supportthe Union, or threaten our employees that we will notbargain collectively with the Union if they select theUnion as their collective-bargaining representative.WE WILL NOT tell our employees that they should notaffiliate with or sign anything for the Union, and thatthey must support an antiunion policy by not joiningthe Union.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of anyright guaranteed them by the Act.GLOBAL MARINE DEVEL-OPMENT OFCALIFORNIA, INC.